Filed 7/22/21 In re Marilyn H. CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

 In re MARILYN H., a Person                                  B308251
 Coming Under the Juvenile
 Court Law.

 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. No.
 CHILDREN AND FAMILY                                         19CCJP02633A
 SERVICES,

        Plaintiff and Respondent,

        v.

 KARINA H.,

        Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Sabina A. Helton, Judge. Affirmed.
      Mitchell Keiter, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and William D. Thetford, Deputy
County Counsel, for Plaintiff and Respondent.
           _______________________________________
                        INTRODUCTION

       This is Karina H.’s (mother) second appeal in dependency
proceedings involving her four-year-old daughter Marilyn. In the
first appeal, we affirmed the juvenile court’s jurisdiction findings
and disposition order declaring Marilyn a dependent of the court
and removing the child from mother’s custody due in part to
mother’s mental health issues. (In re Marilyn H. (Nov. 17, 2020,
B302057 [nonpub. opn.] (Marilyn I).) In this appeal, mother
challenges the court’s order terminating her reunification
services. Mother contends insufficient evidence supports the
court’s findings that it would be detrimental to Marilyn to return
her to mother’s custody and that the Department of Children and
Family Services (Department) provided mother reasonable
reunification services. We affirm.

     FACTUAL AND PROCEDURAL BACKGROUND 1

       In October 2019, the court sustained a dependency petition
filed on Marilyn’s behalf, which alleged: (1) mother’s mental
health and emotional problems, including a diagnosis for “major
depression recurrent with psychotic symptoms,” and her failure
to take prescribed psychotropic medication, placed the child at
risk of serious physical harm (Welf. & Inst. Code,2 § 300, subd.
(b); b-1 allegation); (2) John M.’s (father) history of substance
abuse rendered him incapable of providing regular care to the
child, and his drug use and mother’s failure to protect Marilyn


1 A detailed summary of the factual background leading up to the
jurisdiction and disposition hearing appears in Marilyn I.
2All undesignated statutory references are to the Welfare and
Institutions Code.




                                  2
from that drug use place the child at serious risk of physical
harm (§ 300, subd. (b); b-2 allegation); and (3) mother’s mental
health issues, which caused Marilyn’s sibling to be declared a
dependent of the court, placed Marilyn at serious risk of physical
harm (§ 300, subd. (j); j-1 allegation). The court declared Marilyn
a dependent of the court and ordered her removed from her
parents’ custody.
      The court awarded mother and father reunification
services. As to mother, the court ordered her to: complete a
parenting program and mental health counseling; undergo
psychological and psychiatric evaluations; participate in
individual counseling addressing her history of mental health
issues and how to properly care for Marilyn; and take all
prescribed psychotropic medications. The court also ordered
mother to submit to 10 random drug tests to show her
“marijuana levels” have decreased. The court awarded mother
three hours of visitation per week.
      Mother appealed from the disposition order.3 We affirmed
the court’s jurisdiction findings and disposition order in Marilyn
I.
      In late March 2020, the Department filed its first status
report. Mother completed a parenting program, and she had two
jobs. Her housing situation remained unstable. The Department
had previously assisted her with filing a low-income housing
application, and she recently secured a housing voucher to live at
a motel. The Department was providing mother transportation



3Father also appealed, but his court-appointed appellate counsel filed
a no-merit brief under In re Phoenix H. (2009) 47 Cal.4th 835. We
dismissed father’s appeal in August 2020.




                                   3
assistance so that she could visit Marilyn and attend court-
ordered services.
       After the jurisdiction and disposition hearing, mother’s
drug tests showed a steady drop in the concentration of
marijuana metabolites in mother’s system, decreasing from 170
ng/ml in mid-January until mother started testing negative in
early February 2020. In late February, mother submitted one
positive sample—with a 20 ng/ml concentration of marijuana
metabolites—before testing negative again in early March.
       Mother continued her psychiatric treatment at Tri-City
Mental Health Services (Tri-City), where she was receiving
services leading up to the jurisdiction and disposition hearing.
Mother’s psychiatrist wasn’t available when the Department’s
social worker contacted Tri-City. A Tri-City representative told
the social worker to call back the next day, but it doesn’t appear
the social worker did.
       Mother was also seeing a new therapist, whom she brought
to a meeting with the social worker early in the review period.
According to the therapist, mother “has been available and
attentive [during] their appointments.” The therapist was
unwilling to disclose any other details about his impressions of
mother’s “functional ability or psychological assessment” until he
spoke to his supervisor about what he was allowed to share.
       The therapist also couldn’t provide any insight on mother’s
treatment because mother was still in the “assessment phase.”
The therapist wasn’t sure what mother needed to focus on “based
on the sessions she had up until that point.” The social worker
told the therapist mother needed to address her case issues,
including her inability to protect Marilyn, her history of harmful




                                4
relationships, her past trauma, and her “overall functional
ability.”
       Through late March 2020, mother visited Marilyn twice a
week for about two hours each visit. Mother brought food and
activities for Marilyn, and the child usually appeared happy to
see her. Early in the review period, mother often made
inappropriate remarks about the dependency case in front of
Marilyn, which would upset the child. Mother’s behavior
improved after one of the social workers provided mother
“psychoeducation regarding healthy ways to support Marilyn’s
transition during visits.”
       In late August 2020, the Department filed its second status
report. Mother had stopped visiting or otherwise contacting
Marilyn around April 2020. Mother also stopped contacting her
therapist around the same time. The social worker was having
difficulty staying in contact with mother, who no longer had a
“stable telephone number.” Between April and July 2020, the
social worker spoke to mother on only one occasion, during which
mother’s behavior was belligerent and erratic.
       In late July 2020, the social worker spoke to mother’s
psychiatrist at Tri-City. Mother occasionally “pop[ped] in for
services,” but she hadn’t consented to the psychiatrist releasing
details of her treatment to the Department. The social worker
asked the psychiatrist to coordinate a group call with mother
because the Department was having difficulty contacting her.
The psychiatrist never followed up.
       In late September 2020, mother contacted the Department.
She provided her new address and asked for video or telephonic
visits with Marilyn, which the social worker agreed to arrange.
Mother claimed she completed her services at Tri-City, was




                                5
working to arrange additional services near her new home, and
was still taking Seroquel and Prozac. But the Department had
yet to receive psychological or psychiatric evaluations for mother
or proof that she had enrolled in or completed mental health and
individual counseling.
       In October 2020, after several continuances, the court held
a review hearing under section 366.21, subdivision (e). The court
found mother and father were in partial compliance with their
case plans and had made minimal progress toward alleviating
the issues leading to Marilyn’s dependency. The court found it
would be detrimental to Marilyn’s health and safety to return the
child to her parents’ custody. The court terminated mother’s
reunification services but continued father’s services because he
had only recently been released from prison.
       Mother filed a notice of intent to file a writ petition, which
we construed as a notice of appeal from the order terminating her
reunification services.

                           DISCUSSION

1.    The Detriment Finding
      Mother first contends the court erred when it found at the
review hearing that it would be detrimental to return Marilyn to
her custody.4 According to mother, the fact that she maintained
two jobs, regularly visited Marilyn for several months without
incident, and did not have any mental health breakdowns during



4Mother did not forfeit this argument by failing to object to the
detriment finding below. (See In re Brian P. (2002) 99 Cal.App.4th 616,
623 [a parent does not waive argument that insufficient evidence
supports the challenged order by failing to object below].)




                                  6
the review period show the court erred in failing to return
Marilyn to her custody. We are not persuaded.
       At the initial review hearing, the court must return a child
to her parent “unless the court finds, by a preponderance of the
evidence, that the return of the child to … her parent … would
create a substantial risk of detriment to the safety, protection, or
physical or emotional well-being of the child.” (§ 366.21, subd.
(e)(1).) The risk of detriment to support a removal order at a post-
disposition review hearing need not be the same type of risk that
gave rise to the jurisdiction findings or a prior removal order. (In
re Joseph B. (1996) 42 Cal.App.4th 890, 900 [out-of-home
placement must continue if the child faces a current risk of
detriment “regardless of whether that detriment mirrors the
harm which had required the child’s removal from parental
custody”].)
       In determining whether it would be detrimental to return a
child to her parent’s custody, the court may consider the parent’s
past conduct and the present circumstances. (In re Cole C. (2009)
174 Cal.App.4th 900, 917.) Specifically, the court may look to
several factors, including: (1) the parent’s awareness of the child’s
needs and the problems that gave rise to the dependency
proceedings; (2) psychological evaluations addressing whether
returning the child to her parent would be detrimental to the
child’s well-being; (3) the parent’s decision to maintain
relationships with people whose presence would be detrimental to
the child; (4) the parent’s ability to maintain a stable home
environment; (5) the parent’s progress in court-ordered services;
and (6) the manner in which the parent has conducted herself
around the child in the past. (Constance K. v. Superior Court
(1998) 61 Cal.App.4th 689, 704–705 (Constance K.).)




                                 7
       We review a finding that it would be detrimental to return
a child to her parent’s custody at the six-month review hearing
for substantial evidence. (In re Mary B. (2013) 218 Cal.App.4th
1474, 1483.) We view the evidence in a light most favorable to the
prevailing party and indulge all reasonable inferences to uphold
the court’s ruling. (Ibid.) Substantial evidence supports the
court’s finding that there would be a substantial risk of detriment
to Marilyn’s safety or well-being if the child were returned to
mother’s custody.
       To be sure, mother made some progress in completing her
court-ordered case plan during the first several months of the
review period. She regularly visited Marilyn, and, aside from
some hiccups early on, the visits were largely a success. That is,
although mother’s comments about Marilyn’s dependency case
would sometimes upset the child, mother usually came prepared
with food and activities for Marilyn and the child appeared to
enjoy the visits. Mother’s drug tests also showed a steady
decrease in marijuana levels from mid-January through early
March 2020. Mother also completed a parenting class and, during
the first several months of the review period, found a new
therapist and continued receiving psychiatric services through
Tri-City.
       But mother’s progress fell apart around early April 2020.
She completely stopped visiting or otherwise contacting Marilyn.
And, before she stopped contacting the child, mother had yet to
progress past monitored visitation. Thus, mother had yet to show
she could safely and responsibly care for the child while alone in
mother’s care.
       Throughout the last six months of the review period,
mother’s communications with the Department were unstable.




                                8
The social worker had difficulty contacting mother and, when
contact was made in July 2020, mother acted in an erratic and
belligerent manner toward the social worker. Mother also
stopped contacting her therapist around April 2020. Although the
therapist tried contacting mother, she either ignored his efforts
or had changed her contact information without advising him of
the change. While she remained in contact with her psychiatrist,
mother never consented to the psychiatrist releasing details
about mother’s treatment to the Department. The Department,
therefore, was unable to obtain any meaningful information
about mother’s progress in her psychological and psychiatric
treatment before the review hearing.
       As a result of mother’s failure to remain in contact with her
therapist and Marilyn during the last six months of the review
period, together with her refusal to consent to her psychiatrist
releasing information about her treatment, neither the
Department nor the court were able to assess whether mother
had made adequate progress in addressing the mental health
issues that led to Marilyn’s dependency. (In re Raymond
R. (1994) 26 Cal.App.4th 436, 441 (Raymond R.) [it is the parent’s
responsibility to maintain contact with the Department and to
participate in reunification services, including visitation].) On
this record, it was more than reasonable for the court to find
returning Marilyn to mother’s custody would create a substantial
risk of detriment to the child’s health and safety. (Constance K.,
supra, 61 Cal.App.4th at pp. 704–705.)
2.    The Reasonable Services Finding
      Mother next contends insufficient evidence supports the
court’s finding that the Department provided her reasonable
reunification services. We disagree.




                                 9
       When the juvenile court orders reunification services, the
child welfare agency must provide the family a plan that is
tailored to the family’s needs and designed to eliminate the
circumstances that gave rise to the children becoming dependents
of the court. (In re Taylor J. (2014) 223 Cal.App.4th 1446, 1451.)
The agency “must make a good faith effort to develop and
implement a family reunification plan. [Citation.] ‘[T]he record
should show that the supervising agency identified the problems
leading to the loss of custody, offered services designed to remedy
those problems, maintained reasonable contact with the parents
during the course of the service plan, and made reasonable efforts
to assist the parents in areas where compliance proved
difficult … .’ [Citation.]” (Amanda H. v. Superior Court (2008) 166
Cal.App.4th 1340, 1345 (Amanda H.).) The agency must also find
and maintain contact with service providers and keep the parent
informed of whether his or her progress is consistent and
compliant with the court-ordered case plan. (Taylor J., at p.
1452.)
       The agency’s efforts to provide reunification services do not
have to be perfect, but they must be reasonable given the
circumstances of the case. (In re T.G. (2010) 188 Cal.App.4th 687,
697.) Services are reasonable if the agency identifies the family’s
issues, offers a case plan designed to address and eliminate those
issues, maintains reasonable contact with the parents, and
makes reasonable efforts to assist the parents when compliance
with the case plan is difficult. (In re Riva M. (1991) 235
Cal.App.3d 403, 414.) We review a finding that the agency
provided reasonable reunification services for substantial
evidence. (In re Alvin R. (2003) 108 Cal.App.4th 962, 971.)




                                10
      Here, substantial evidence supports the court’s finding that
the Department provided mother reasonable reunification
services. By the time the court declared Marilyn a dependent, the
Department had identified mother’s mental health issues that led
to her losing custody of Marilyn. Specifically, the Department
was aware that mother had been diagnosed with “major
depression recurrent with psychotic symptoms.” The Department
also tailored mother’s case plan to address those issues by
requiring mother: (1) to undergo psychological and psychiatric
assessments; (2) to participate in individual counseling to
address, among other things, her mental health issues; and (3) to
continue taking her prescribed psychotropic medications.
      By the beginning of the review period, mother already had
access to psychiatric services, including a prescription for
psychotropic medication, and, shortly after the review period
began, she obtained a new therapist to address the psychological
component of her case plan. Although mother’s therapist initially
was unaware of what issues mother needed to focus on during
treatment, the social worker explained that mother needed to
address “case issues,” including her inability to protect Marilyn,
her history of harmful relationships, her past trauma, and her
“overall functional ability.” The Department also provided mother
financial support so that she could travel to her visits with
Marilyn, and it helped mother secure temporary housing.
      Mother’s progress in her case plan broke down in April
2020, about six months into the review period. Mother blames
that breakdown on the Department, complaining it failed to
maintain sufficient contact with her or obtain any psychological
or psychiatric assessments. But, as we explained above, the
blame for that breakdown falls primarily on mother. Specifically,




                               11
mother largely disappeared for the final six months of the review
period. The Department had difficulty contacting her, and she
completely cut off contact with her therapist and Marilyn around
April 2020. While the Department could have made more regular
contact with mother’s psychiatrist, mother never consented to
allowing her psychiatrist to release details about her treatment
to the Department before the review hearing. So, even had the
Department maintained more regular contact with the
psychiatrist, mother blocked the agency from staying apprised of
her progress in her psychiatric treatment. Thus, it was mother’s
failure to sufficiently engage in the services she had access to—
i.e., visitation with Marilyn and access to mental health
services—that prevented her from making adequate progress in
her case plan. (Raymond R., supra, 26 Cal.App.4th at p. 441; see
also In re Nolan W. (2009) 45 Cal.4th 1217, 1233 [reunification
services are voluntary and cannot be forced on an unwilling or
indifferent parent].)
        This case is distinguishable from Patricia W. v. Superior
Court (2016) 244 Cal.App.4th 397, on which mother relies to
assert the Department is to blame for failing to secure mother’s
mental health assessments. In Patricia W., the child welfare
agency was aware that the mother’s mental health issues caused
her child to be removed from her custody. (Id. at pp. 422–423.)
But the agency in Patricia W. made no effort to obtain an
accurate diagnosis for mother’s mental health issues, and it failed
to tailor a case plan that specifically addressed those issues. (Id.
at pp. 401, 422–427.) In this case, on the other hand, the
Department was aware of mother’s specific psychiatric diagnosis,
and it tailored a case plan to address mother’s mental health
issues. Mother also had access to mental health service providers,




                                12
including a psychiatrist and a therapist. The problem in this case
wasn’t the lack of an adequate plan, but rather mother’s lack of
participation in the plan she was provided.
      In short, substantial evidence supports the court’s finding
that the Department provided mother reasonable reunification
services.

                           DISPOSITION

     The court’s October 14, 2020 findings and order
terminating reunification services are affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                           LAVIN, J.
WE CONCUR:



       EDMON, P. J.



       THOMAS, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   13